DETAILED ACTION
Claims 1-6 are pending. Claims 7 and 8 have been cancelled.
This action is in response to the amendment filed 1/05/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that the prior art to Chang does not teach, a height of the internal channel is the same along a length of the internal channel and the internal channel has the same height on the second top surface, is not persuasive, since Chang disclose the limitations, since as shown below the limitation requires “a length of the internal channel” without further defining what structure fully defines this length, and therefore, in the broadest reasonable interpretation, Chang anticipates the limitations. 

    PNG
    media_image1.png
    990
    679
    media_image1.png
    Greyscale


Since applicant’s amendment necessitated the new grounds for rejection, the action is made Non-Final.

Claim Rejections - 35 USC § 112
Applicant’s amendment overcome the prior 112 rejections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Kun-Lin Chang (US 20150118084). The claims being rejected as best understood based on the 112 rejection above.
Regarding claim 1, Chang discloses depressurizing device comprising: 
a valve base (212, see Fig. 3,7) having a pressure chamber (212a) and an outgassing chamber (212b), top (uppermost surface of 212, see Fig. 7) and bottom surfaces (surface of 212 below outermost lip of 211) of the pressure chamber having an opening (the opening at the top surface of 212 which is included in the chamber 212b) and a first valve port (the left opening of 211a below outermost lip of 211) respectively, 
the valve base further having a valve port channel (the left channel of 211a through 212; applicant identifies valve port channel and valve port in the same manner) communicated with the pressure chamber through the first valve port, and a bottom surface (the surface of 212 below the outermost lip of 210) of the outgassing chamber 
wherein a first outgassing channel (211d) is at least formed on the valve base (this channel at 211d is formed on the right sidewall end of base 212) and communicates the valve port channel (211a, left channel) to the outside (at external area of 212 by 211d) of the valve base; 
a first valve (211) located in the pressure chamber and at least partially covering the first valve port to form a depressurizing gap (the gap between the bottom surface of the pressure chamber and underside lip of 211); 
a flexible member (206) disposed on the valve base and having a depressurizing valve (206a contacting the seat of 204 at 206d arrowhead creating the valve) and a first outgassing port (the opening in 206 member above valve 210), the depressurizing valve covering the opening (the opening at the uppermost surface of 212 below 206d valve/ member), the first outgassing port being communicated with the outgassing chamber (see Fig. 7, the chamber surrounding uppermost valve 210 communicates with the opening of 206 immediately above 210 which is the first outgassing port); and 
a top cover (204) disposed on the flexible member and having a first depressurizing port (the opening at 208) and a second outgassing port (the port within 204a), the first depressurizing port facing the depressurizing valve (see Fig. 7), the second outgassing port being communicated with the first outgassing port (see Fig. 7), wherein the depressurizing valve is configured to deform (the portion of 206 at 206d is shown as being deformed) caused by the effect of an atmosphere in the pressure chamber, so as to selectively close the first depressurizing port (see Fig. 4, the valve is 
wherein a first top surface (the top surface of the base near the 1st outgassing port) of the valve base is a flat surface; wherein a second top surface (the top surface of the seal immediately above the first top surface of the base as shown below) of the flexible member is a flat surface; 
wherein an internal channel (the channel above the flexible member and the 1st outgassing port) of the top cover is adjacent and parallel to the second top surface and the internal channel communicates with the first depressurizing port, the second outgassing port, and the first outgassing port (as shown in the amended figure below); 
when the depressurizing device is stopped driving by a source generating unit (216,214,226),
a height (the height of the channel is the same from the left wall near 204 to the side of the step of the flexible member at the second top surface lead line indicator) of the internal channel is the same along a length of the internal channel and the internal channel has the same height on the second top surface (the height of the internal 


    PNG
    media_image1.png
    990
    679
    media_image1.png
    Greyscale

 	Regarding claim 2, Chang discloses a second valve (210) located in the outgassing chamber and covering the second valve port.  

 	Regarding claim 4, Chang discloses the valve base has a third outgassing channel (right channel of 211a) communicating the pressure chamber to the outside (below the base to chamber of 214b, see Fig. 11) of the valve base. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Kun-Lin Chang (US 20150118084).
Regarding claim 3, Chang has disclosed all of the features of the claimed invention although is silent to having a cross-sectional area of the first outgassing channel is in a range from 1 x10-3 mm2 to 1 mm2.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the size of the cross-sectional area of the first outgassing channel being in a range from 1 x10-3 mm2 to 1 mm2, to provide the proper outlet flow as required for the application, and since such a modification would have involved a mere change in the size of a component, here by .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Kun-Lin Chang (US 20150118084).
Regarding claim 5, Figure 7 of Chang has disclosed all of the features of the claimed invention although is silent to having the valve base has a third outgassing channel communicating the pressure chamber to the outgassing chamber.  
Figure 8 of Chang teaches the use of a channel (211e) communicating the pressure chamber to the outgassing chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the channel as taught by Chang in Figure 8 with the device in Figure 7, to have the valve base has a third outgassing channel communicating the pressure chamber to the outgassing chamber, in order to vent the pressure chamber to the outside through the opening at 208 to provide a quicker response to close the valve at 206d.
Regarding claim 6, Chang has disclosed all of the features of the claimed invention, although is silent to having; the sum of a cross-sectional area of the first outgassing channel and a cross-sectional area of the third outgassing channel is in a range from 1 x10-3 mm2 to 1 mm2.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sum of the size of the cross-sectional area of the first outgassing channel and a cross-sectional area of the third outgassing channel being in a range from 1 x10-3 mm2 to 1 mm2, to provide the proper outlet flow as required for the application, and since such a modification would have involved a mere change in the size of a component, here by changing the diameters of first outgassing channel and the third outgassing channel to obtain the sum of a cross-sectional area of the first outgassing channel and a cross-sectional area of the third outgassing channel is in a range from 1 x10-3 mm2 to 1 mm2. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984),cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albert et al. (US 4794940) disclose a valve having a channel with flat surface that the flexible diaphragm mates with to stop flow. The remaining references disclose similar fluid handling devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753